 SATELLLITE 
SERVICES
 51 Satellite Services, Inc. 
and
 International Association 
of Machinists and Aerospace Workers, Di
strict 
Lodge 725, AFL
ŒCIO.  
Case 21
ŒCAŒ38670 October 29, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 On September 23, 2009, Adminis
trative Law Judge 
Lana H. Parke issued the attached decision.  The Char
g-ing Party filed exceptions.  On May 26, 2010, the Board, 
by its Executive Secretary, denied the Respondent™s M
o-tion to Strike the Charging Party™s exceptions, but a
c-cepted the Responde
nt™s submission as an a
nswering 
brief to the Charging Party™s exce
ptions.  
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel. 
 The Board has considered the decision and the record 
in light of the exc
eptions
1 and has decided to affirm the 
judge™s rulings, findings, and concl
usions as modified 
below, and to adopt the recommended Order as modified 
below.
2  The Charging Party has excepted to the judge™s dec
i-sion not to order the Respondent to post the rem
edial 
notice on its intranet system.  In light of our recent dec
i-sion in 
J. Picini Flooring
, 356 NLRB 
11 (2010), we find 
merit in this exception, and we have modified the Order 
accordingly.
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Or
der of the administrative law judge as 
modified below and orders that the Respondent, Satellite 
Services, Inc., Riverside, California, its officers, agents, 
1 We adopt, in the absence of e
xceptions, the judge™s findings that 
the Respondent violated Sec. 8(a)(1) by maintaining an overbroad no
-solicitation/no
-distribution rule in its handbook and violated Sec. 
8(a)(3) by discharging employee Raul Trejo.  
 Regarding the handbook rule, the judge™s recommended Order r
e-quires the Respondent to rescind the rule, if it has not done so.  The 
Charging Party r
equests that the Board revise the judge™s recommended 
Order to make ﬁclear that employees can distribute or so
licit on go
v-
ernment premises.ﬂ  No revision is necessary, however, because the 
record establishes that the Respondent adopted and communicated to its 
employees a new policy containing that clarif
ication.
 Further, we deny the Charging Party™s request that w
e order the R
e-spondent to notify its Government client, March Air Force Base, of its 
unfair labor practices in this case.  
 2 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), we modify the judge™s remedy by requi
ring tha
t backpay and other monetary awards shall be paid with interest co
m-pounded on a daily basis.
   successors, and assigns, shall take the action set forth in 
the Order as modified.
 1. Substitute th
e following for paragraph 2(c) and r
e-letter the su
bsequent paragraph.
 ﬁ(c) Make Raul Trejo whole for any loss of earnings 
and other benefits suffered as a result of the discrimin
a-tion against him, plus daily compound interest as pr
e-scribed in 
Kentucky Rive
r Med
ical Center
, 356 NLRB 
6 (2010).ﬂ
 2. Substitute the following for current par
agraph 2(f).
 ﬁ(f) Within 14 days after service by the Region, post at 
its facilities on the March Air Reserve Base, Ri
verside, 
California, copies of the attached notice marked
 ﬁAppe
n-dix.ﬂ
29 Copies of the notice, on forms provided by the 
Regional Director for R
egion 21 after being signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent and maintained for 60 conse
c-utive days in conspicuous places i
ncluding all places 
where notices to employees are cu
stomarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic mea
ns, if the Respondent customarily commun
i-cates with its employees by such means.  Reasonable 

steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or co
vered by any other 
material. In the event that, during the pendenc
y of these 
procee
dings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the R
e-spondent shall duplicate and mail, at its own expense, a 
copy of the n
otice to all current employees and former 
employees e
mployed b
y Respondent at any time since 
October 10, 2008.ﬂ
 3. Substitute the attached notice for that of the admi
n-istrative law judge.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The
 National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act to
gether with other employees for your ben
e-fit and protection
 356 NLRB No. 17
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 52 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
maintain a rule prohibiting any of you 
from engaging in union or other protected solicit
a-tion/distribution during nonwork ti
me and in nonwork 
areas.
 WE WILL NOT 
discharge any employee for suppor
ting 
the International Association of Machinists and Aer
o-space Wor
kers, District Lodge 725, AFL
ŒCIO, or any 
other union.
 WE WILL NOT 
in any like or related manner interfere 
with, restrai
n, or coerce you in the exercise of the rights 
stated above.
 WE WILL
 rescind any rule prohibiting any of you from 
engaging in union or other protected solicit
ation/dis
-tribution during nonworktime and in nonwork areas, and 

we will i
nform you in writing tha
t this has been done.
 WE WILL
, within 14 days from the date of the Board™s 
Order, offer Raul Trejo full reinstatement to his former 
job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his senio
rity or 
to any o
ther rights or privileges previously e
njoyed.
 WE WILL
 make Raul Trejo whole, with interest, for any 
loss of earnings and other benefits suffered as a r
esult of 
our unlawful discharge of him.
 WE WILL
, within 14 days from the date of the Board™s 
Order, remov
e from our files any reference to the unla
w-ful discharge of Raul Trejo, and 
WE WILL
, within 3 days 
thereafter, notify him in wri
ting that this has been done 
and that the discharge will not be used against him in any 
way.
 SATELLITE 
SERVICES
, INC
.  Irma Hern
andez, 
Esq
., 
Counsel for the General Counsel, R
e-gion 21, Los Angeles, California.
 Mark I. Schickman, 
Esq
., Cou
nsel for Respondent, Freeland, 
Cooper & Foreman LLP, San Francisco, California.
 Joe M. Young, Organizer, 
Charging Party, Ontario, Califo
rnia.
 Davi
d A. Rosenfeld, 
Esq
., Charging Party, Weinberg, Roger & 
Rosenfeld, Alameda, California
.1 DECISION
 I. STATEMENT OF THE CAS
E LANA 
PARKE
, Administrative Law Judge.  Pursuant to char
g-es filed by International Association of Machinists and Aer
o-space Workers, Di
strict Lodge 725, AFL
ŒCIO (the U
nion), the 
Regional Director of R
egion 21 of the National Labor Relations 
Board (the Board) issued a Complaint and Notice of Hearing 
1 Mr. Rosenfeld, who did not appear at the hearing, gave written n
o-
tice of appearance on August 10, 2009.
 (the co
mplaint) on May 27, 2009.
2  The complaint alleges that 
Satellite Services, Inc. (SSI
 or the Respondent) violated Se
ction 
8(a)(1) and (3) of the National Labor Relations Act (the Act).  
This matter was tried in Riverside, California on July 27
Œ29, 
2009.
3 II.  ISSUES
 Did Respondent violate Sections 8(a)(3) of the Act by di
s-charging employee
 Raul (ﬁRudyﬂ)Trejo?
 2.  Did Respondent violate Section 8(a)(1) of the Act by 
maintaining an 
overbroad solic
itation/distribution rule 
in its 
employee handbook?
 III.  JURISDICTION
 At all relevant times, SSI, a Michigan corporation, has been 
engaged in the p
rovision of facilities maintenance and base 
operating support services for the United States Air Force 
(USAF) with its principal office and place of business in Ma
r-quette, Michigan and oper
ations located at March Air Reserve 
Base, Riverside, California (th
e base).  In conducting its bus
i-ness operations during the 12
-month p
eriod ending December 
31, which period is representative of SSI™s operations, SSI pr
o-vided facilities maintenance and base operating support se
r-
vices to the USAF valued in excess of $1 mi
llion and pu
rchased 
and received at its operations facility goods valued in excess of 
$50,000, directly from points located outside the State of Cal
i-fornia. I find SSI has at all relevant times been an e
mployer 
engaged in commerce within the meaning of Sec
tion 2(2), (6), 
and (7) of the Act, and  the Union has been a labor organization 
within the meaning of Se
ction 2(5) of the Act.
 IV.  STATEMENT OF FACTS
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering t
he briefs filed 
by the General Counsel and the Respondent, I find the follo
w-
ing events occurred in the circumstances described below du
r-ing the period relevant to these proceedings.  Unless othe
rwise 
explained, findings of fact herein are based on party ad
mis-sions, stipulations, and uncontroverted testimony.  
 A.  The Respondent™s Relevant Business Operations, 
 Pol
icies, and Procedures
 Since 2005, the Respondent has provided facilities maint
e-nance and operating support at the base pursuant to its contract 
with the USAF, employing about 91 workers in various d
e-partments situated among the n
umerous buildings and sections 
of the base.  All SSI departments were assigned go
vernment 
vehicles for work duties, and about 30
-35 SSI emplo
yees had 
regular occasion to us
e them.  Employees in the traffic
-2 All dates herein are 2008 unless otherwise specified.
 The co
mplaint 
was amended at the hearing to add ﬁAFL
ŒCIOﬂ to the Union™s name 
and ﬁMark Ditter, Weather Supervisorﬂ to the list of individuals set 
forth at complaint paragraph 4.  The Respondent admitted the amended 
all
egations of paragraph 4.  
 3 The Gen
eral Counsel™s unopposed post
-hearing motion to co
rrect 
the transcript is granted.  The motion and corrections are r
eceived as 
ALJ E
xhibit 1.  As explained at footnote 5, the 
General Cou
nsel™s post
-hearing request to amend the co
mplaint is denied.
                                                                                                                        SATELLLITE SERVICES
 53 management office (TMO) were responsible for escorting d
e-livery vehicles on and off the base.
 SSI™s base operations department (Base Ops) co
ntrolled air 
traffic and vehicle movement within the flight line area, was 
respons
ible for airfield safety conditions, and monitored weat
h-er information for pilots.  SSI employed 18 e
mployees in Base 
Ops, six of them in the weather division.  B
ecause the duties of 
the weather division required constant communication avail
a-bility with pi
lots, weather division e
mployees were on duty 
during their entire shifts.  The Respondent made a refri
gerator 
and a microwave available to those Base Ops emplo
yees who 
ate or took breaks while they worked.  During the emplo
yees™ 
on-duty lunch periods, they
 were permitted to make pe
rsonal 
telephone calls, talk to other emplo
yees about 
nonwork issues, 
and/or read non
work related mat
erials.  In short, they were 
permitted to do anything they could do during a no
rmal work 
break as long as they were available to 
respond to work
-related 
communications. SSI employees other than Base Ops emplo
y-ees were provided break periods and had access to break facil
i-ties.  Given the geography of the base, employees did not ge
n-erally have time to leave the base during breaks.  
 The Respondent™s employee rules of conduct included the 
following prohibitions: unauthorized use of government prope
r-ty, use of vulgar or abusive language, and sexual or other illegal 
harassment or discrimination. The Respondent had no progre
s-sive disciplin
e po
licy.  
 In connection with the services the Respondent pr
ovided to 
the USAF, the Respondent subcontracted with Env
ironmental 
Management, Inc. (EMI) to provide fuel and mobi
lity services.  
EMI employees were also situated on the base.  EMI employees 

occ
asionally wore navy
-blue shirts at work with the letters 
ﬁEMIﬂ on the left breast.
 The individuals named below, holding the stated positions 
with the Respondent, were supervisors within the meaning of 

Section 2(11) of the Act and comprised the Respondent™s
 man-agement hierarchy at the base:
  James A. Rossi (Mr. Rossi) 
 Project Manager
 Bradley S. Potter (Mr. Potter)  
 Airfield Manager
 Grady Massey (Mr. Massey)  
 Quality Control
        Safety and Sec
u-        rity/Deputy Pr
o-        ject Manager
 Mark Ditter (M
r. Ditter)  
  Weather Supervisor
  B. The Respondent™s No
-Solicitation/Distribution Rule 
 At all times material hereto until early July 2009, when SSI 
revised its no
-solicitation/distribution policy, SSI maintained 
the following provision in its employee ha
ndbook (the no
-solicitation/distribution rule), co
pies of which were distributed 
to employees:
  To avoid disruption of the workplace and potential emba
r-rassment for our employees, no solicitations, colle
ctions, and 
circulation of petitions or distributions
 of literature by e
m-ployees are permitted during working time or in working ar
e-as.  ﬁWorking timeﬂ refers to the work time of the employee 

solici
ting, collecting, circulating or distributing as well as the 
employee to whom such a
ction is directed.  It does
 not include 
breaks, meal periods, or other times before or after work.  

ﬁWorking areasﬂ includes all SSI or Government premises.  

In addition, no person from outside SSI is allowed on SSI™s 
premises at any time for these or related purposes.  If an e
m-ploy
ee observes someone who is not an employee e
ngaging in 
any of these activities at any time, the employee should notify 
management immediately.
4 C. Union Organizing Campaign 
 In 2008, the Union engaged in an organizing campaign 
among EMI employees.
  EMI emp
loyee Darell Blanford (Mr. 
Blanford) shared union organizational information and mater
i-als with SSI employees, including Raul ﬁRudyﬂ Trejo (Mr. 
Trejo) and created union flyers for SSI employees to dissem
i-nate.  
 In March, Mr. Blanford in company with EMI e
mployee, 
Andrew Isom (Mr. Isom), took union literature to the SSI 
weather division o
ffice. Mr. Blanford asked Mr. Ditter if he 
could leave the union literature in the SSI employees™ lunch or 
break room.  Mr. Ditter said that e
mployees ate lunch as they 
wor
ked and did not have designated lunch breaks or a lunch 
room.  According to Mr. Blanford, Mr. Ditter told him that Mr. 
Rossi had told him to confiscate literature and to report liter
a-ture disseminators.  Mr. Blanford testified that Mr. Ditter said 

that alt
hough employees were free to solicit or distribute liter
a-ture in SSI parking lots, they could not do so in any SSI work 
areas or discuss u
nion matters in any SSI work areas or during 
any SSI work time.  Mr. Ditter denied saying he had been d
i-rected to conf
iscate literature and report solicitors, but he a
d-mitted telling Mr. Blanford and Mr. Isom that employees could 
not discuss or pass out union literature an
ywhere at SSI or in its 
buildings except for the parking lots.  Mr. Ditter denied SSI 
manag
ement had 
ever instructed him to record the names of 
people organizing for the Union.  He said Mr. Rossi, at ma
n-agement meetings, had told SSI managers that employees could 

not engage in union organizing on ﬁcompany time or in the 

building, that they had to do it du
ring off
-duty times.ﬂ
5 On May 15, the Union was certified as the collective ba
r-gaining representative of a unit of EMI employees, after which 

Mr. Blanford and Mr. Isom were appointed union ste
wards to 
the unit.  Sometime prior to June 20, an EMI employee m
ade a 
complaint against a government employee.  Dan Ha
nson (Mr. 
4 On Jul
y 11, 2009, the Respondent r
evised this policy, notified all 
SSI employees of the revision, and thereafter issued an employee han
d-
book containing the revised policy.  The 
General Counsel does contend 
the revised policy is unlawful.
 5 In the posthearing bri
ef, 
based upon Mr. Ditter™s admission, 
the 
General Counsel moved to amend the complaint to allege the Respon
d-
ent maintained a rule discriminately forbidding employees from tal
king 
about unionization.  The Respondent opposed any such amendment, 
arg
uing that
 it would be highly prejudicial to SSI, as the amendment™s 
timing does not afford SSI an opportunity to defend itself. While it is 

unclear just how SSI might counter Mr. Ditter™s admi
ssion, it is true 
that the Respondent was not put on n
otice of the propos
ed allegation 
until well after the hearing, which raises a due process question.  I find 
it unnecessary to resolve that issue since any remedy for the existing 
alleg
ation regarding 
maintenance of an overbroad solicitation/distri
-bution rule would su
bstanti
ally rectify any violation stemming from 
the 
proposed alleg
ation.  Therefore, I deny the General Counsel™s request.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 54 Hanson), EMI project manager, investigated the co
mplaint and 
then referred the matter to Mr. Rossi, as the overall project 
manager and the liaison with the USAF.  Mr. Rossi directed 
SSI person
nel to conduct an additional investig
ation of the 
matter in which both the complainant and the government e
m-ployee were interviewed.  Thereafter, on June 20, in their c
a-pacity as union stewards, Mr. Blanford and Mr. Isom a
ttended a 
meeting that included Mr
. Hanson and Mr. Rossi to discuss the 
status of the complaint.  According to Mr.
 Blanford, after di
s-cussion of the employee issue was concluded, Mr. Rossi r
e-minded Mr.
 Blanford and Mr. Isom that they were at
-will e
m-ployees, that he was the project manager 
at the base, and that if 
they continued union activity or solicitation on base, they 
would end up on the une
mployment line.  Mr. Hanson denied 
Mr. Rossi made any such statement;
 Mr. Rossi did not testify 
about the meeting. Mr. Blanford testified in a clear
, direct, and 
sincere manner, and I credit his testimony in this r
egard.
 D.  Circumstances Surrounding the Di
scharge 
 of Raul Trejo
 Employed by the Respondent in July 2007, Mr. Trejo 
worked in TMO, processing cargo for the USAF.  As part of his 
duties, Mr.
 Trejo escorted outside vendor delivery vehicles onto 
the base.
6  At work, Mr. Trejo generally wore street clothes.  
Mr. Trejo was furnished with but not required to wear a gray 

short
-sleeved T
-shirt with ﬁSSIﬂ on the left breast.
 Beginning in mid
-April an
d continuing to about mid
-May, 
Mr. Trejo solicited employee signatures in support of the U
n-ion, obtaining 12
Œ15 signatures.  M
r. Trejo solicited during 
lunch
breaks or after work, driving his personal vehicle to some 
SSI areas on the base.
 In mid
-May, Mr. T
rejo asked Mr. Bla
nford to create a pro
-union flyer that Mr. Trejo could distribute to SSI emplo
yees.  
The resul
ting flyer (pro
-union flyer) read:
  To All SSI Hourly Employees Only:
  As some of you are already aware that we SSI hourly e
m-ployees are organiz
ing ourselves to better our working cond
i-
tions.  What do we mean by better working conditions?  We 
mean better pay, a C.O.L.A. every year, better 401K plan 
(pension), paid sick leave, 2 weeks paid vacation after first 
year, and 3 weeks paid vacation after 
3rd year, Paid overtime 
instead of forced comp time (which is illegal), And a whole 

lot more.  If you are interested in this; and need these things to 
be done please contact Rudy at [Mr. Trejo™s cell phone nu
m-ber] imm
ediately.
  Sometime in mid
-May at the c
ommen
cement of his lunc
h-break (11
 a.m.), Mr. Trejo drove to Base Ops in his pe
rsonal
 vehicle with copies of the pro
union flyer.  E
ntering the Base 
Ops office, Mr. Trejo a
pproached two men sitting behind a 
counter and asked if they were SSI hourly wage e
mployees.  
When they said they were, Mr. Trejo a
sked when they took 

their lunch
breaks.  The 
two men said they were at lunch
break at 
6 Mr. Trejo worked on the day shift, 7:30 a.m. to 4:30 p.m., Mo
nday 
through Friday.  Additional duties included forklift operation, maint
e-na
nce of two SSI vehicles, responsibility for office equipment, and 
forklift training.
 that time, and Mr. Trejo observed one of the men ea
ting.  Mr. 
Trejo understood the men to be working during their lunc
h-break.  
Mr. Trejo handed each man a flyer and asked them to 
call him if they were interested in work benefits.  As Mr. Trejo 
spoke to the men, their supervisor, Mr. Potter, entered the o
f-
fice whereupon Mr. Trejo thanked the men and left.  Shortly 
thereafter, Mr. P
otter told Mr. Rossi of Mr. Trejo™s visit to the 
Base Ops employees and gave him a copy of the prounion fl
y-er.
 Within an hour after
 Mr. Trejo returned to his work
station, 
Mr. Rossi summoned him to his office where Mr. Massey was 
also present.   Mr. Rossi t
old Mr. Trejo he had received a r
eport 
that Mr. Trejo was passing out union leaflets at Base Ops, 
which was against co
mpany policy.
7 Mr. Trejo™s account of the 
meeting is as follows: Mr. Rossi told him he was not su
pposed 
to solicit for the Union on base, 
and that he could be terminated 
for it.  Mr. Trejo said he had the right to orga
nize
, that he had 
been on his lunch
break at the time, and that the people 
he was 
talking to were on lunch
break also.  Mr. Rossi said that al
t-hough Mr. Trejo had the right to o
rganize, doing so on base 
was grounds for termination.  Mr. Trejo repeated that he had a 
right to organize, and Mr. Rossi told him not to get into trouble 

but to do it right, which meant not organizing or pas
sing out 
union leaflets or anything to do with th
e Union on base.
8   Mr. Massey and Mr. Rossi also testified about the meeting.  
Mr. Massey said Mr. Rossi reminded Mr. Trejo of the no
-solicitation policy in the employee handbook but did not tell 
Mr.
 Trejo he could not solicit on base.  Mr. Massey said Mr
. Rossi told Mr. Trejo that if ﬁboth [Mr.
 Trejo and the solicited 
employees were] on break he could talk to them, or if they™re at 
lunch, or if they™re both
 . . . not in the work area. In the parking 
lot, I guess, or whe
rever is fine but clearly just not i
n the work 
area while they™re working.ﬂ  Mr. Rossi testified that he 
showed Mr.
 Trejo the Respondent™s solicit
ation policy, told 
him there was a right way and a wrong way to solicit and to be 

sure he did it the right way: not during work hours or on wor
k-time in the company work areas.    
 Mr. Trejo impressed me as a forthright and sincere witness 
overall. I also find Mr.
 Massey™s testimony, although not a 
model of clarity, tended to corroborate Mr. Trejo™s ve
rsion of 
7 Apparently it was the union content of the flyers that was obje
c-tionable.  Mr. Rossi testified that engaging base ops and weather e
m-ployees in union discussions while th
ey worked would detrimentally 
distract them.  However, Mr. Rossi said that if Mr. Trejo had given the 
employees a flyer announcing a sof
tball activity during their on
-duty 
breaks, ﬁthere would not have been a concern.ﬂ 
 8 In a statement Mr. Trejo wrote som
etime in 2008 after his di
s-charge, Mr. Trejo omitted any reference to Mr. Rossi™s having warned 
in the mid
-May meeting that breach of the solic
itation rules could result 
in termination.  When confronted with the omission during cross
-examination, Mr. Trejo
 had no explanation beyond ﬁprobably 
for[getting]ﬂ but nevertheless held to his direct testimony. Mr. Trejo™s 
self
-prepared account did include an assertion that Mr. Rossi said 
Mr.
 Trejo should ﬁbe careful and do it [solicitation] right so that [he did 
not
] get into trouble,ﬂ which constituted an implicit threat of discipline.  
I do not find Mr. Trejo™s self
-prepared account of Mr. Rossi™s threat of 
discipline to be so inconsistent or so at variance with Mr. Trejo™s test
i-mony of Mr. Rossi™s threat of termin
ation as to negatively impact Mr. 
Trejo™s credibility.
                                                                                                                        SATELLLITE SERVICES
 55 the solicitation restrictions Mr. Rossi 
pronounced in the mid
-May meeting.  Carefully considering all three accounts, I find 

that in his mid
-May meeting with Mr. Trejo, Mr. Rossi told Mr. 
Trejo that he was restricted from soliciting in work areas, that 
his attempted solicitation of the Base Ops 
employees had vi
o-lated the R
espondent™s no
-solicitation policy, and that such was 
grounds for discipline if not specifically for termin
ation.
 After his meeting with Mr. Rossi, although Mr. Trejo co
n-tinued to answer telephonic questions about the Union if e
m-ployees called him, he ceased all organizing activities on the 

base and ﬁlaid lowﬂ, feeling his union activity was not worth 
losing his job over.
9  In June, SSI employees including Mr. Trejo unloaded seven 
pallets of cargo destined for EMI onto the SSI do
ck.  Later, 
EMI employee Linda Houston (Ms. Houston) co
mplained to an 
SSI manager that Mr. Trejo had offensively yelled to her to 
come and get her ﬁf____materialﬂ out of the SSI dock area.  In 
investigating the complaint, Mr. Massey interviewed both 

Ms.
 Houston and Mr. Trejo.  Fo
llowing the interviews, Mr. 
Massey reported the results of his i
nvestigation to Mr. Rossi.  
Mr. Rossi called Mr. Trejo into his office, told him that use of 

foul la
nguage was inappropriate at work, and asked him to 
furnish a written
 account of his interaction with Ms. Hou
ston, 
which Mr. Trejo never did.  The Respondent imposed no disc
i-pline on Mr. Trejo related to this incident.
 On August 11, the Respondent hired Michael Lyon (Mr. 
Lyon).  Mr. Lyon worked in facil
ities maintenance
Ša different 
section than TMO where Mr. Trejo worked
Šand assisted SSI 
employee Don Danley (Mr. Danley).  In Mr. Rossi™s opinion, 

Mr. Lyon and Mr. Trejo would not normally see each other 
unless Mr. Lyon was working in the same area as Mr. Trejo.
10 According to 
Mr. Lyon, over the next two months he had 
four or five interactions with a man he believed to be Mr. Trejo 
(the putative Mr. Trejo),
11 the first four of which went as fo
l-lows: (1) Mr. Lyon was introduced to the p
utative Mr. Trejo 
and SSI employee Jose Cerv
antes (Mr.
 Cervantes) on his first 
or second day of work.  On that occasion, the putative Mr. Tr
e-jo r
epeatedly asked Mr. Lyon to ﬁsign for the Union.ﬂ  When 
Mr. Lyon professed disinterest, the put
ative Mr. Trejo walked 
away ﬁhuffy and angry.ﬂ (2) About a w
eek later, while at a gas 
station with Mr. Danley, Mr. Lyon saw the put
ative Mr. Trejo 
9 In attempted refutation of Mr. Trejo™s testimony that he ceased o
r-ganizing activities on the base, the Respondent adduced test
imony from 
Suanne Parobek who said Mr. Trejo tel
ephoned her on June 25 an
d 
asked what she was doing for lunch.  When Ms. Parobek asked if it was 
about the Union, Mr. Trejo said he couldn™t discuss that issue at work.  
There is insufficient evidence to permit me to infer from Ms. Parobek™s 
testimony that Mr. Trejo was engaging i
n or intended to engage in 
union solicitation on the base.  Rather, I find Ms. Pa
robek™s testimony, 
which recounts Mr. Trejo™s statement that he could not discuss the 
union at work, tends to corroborate Mr. Trejo™s assertion that he b
e-came circumspect abou
t his u
nion activity on base after his mid
-May 
meeting with Mr. Rossi.
 10 In a prehearing affidavit given to the Board, Mr. Rossi stated, 
ﬁLyon does not inte
ract with Trejo at all.ﬂ
 11 Since a question exists as to whether the individual Mr. Lyon 
ide
ntifie
d as Mr. Trejo was, in fact, the alleged discriminatee, the ind
i-vidual about whom Mr. Lyon testified is r
eferred to as the putative Mr. 
Trejo.
 in company with Mr. Cervantes. The putative Mr. Trejo and 
Mr. Cervantes approached Mr. Lyon and Mr. Danley and the 

putative Mr.
 Trejo again soli
cited Mr. Lyon™s support 
for the 
Union.  When Mr. Lyon demurred, the two men walked away, 
and Mr. Lyon heard the putative Mr. Trejo tell Mr. Cervantes 

that Mr. Lyon was a ﬁf____ pussy.ﬂ
12  (3) About two and a half 
weeks later, the putative Mr. Trejo again a
pproached Mr. Lyon, 
shoo
k his hand, engaged in social chi
tchat, and again asked Mr. 
Lyon to support the Union.  Mr. Lyon said he was not interes
t-ed, but as the putative Mr. Trejo continued to urge him, asked 

how many signatures were needed.  When the put
ative Mr. 
Trejo said seven
, Mr. Lyon told him to see him again when he 
had six.  (4) Thereafter, on an undated occasion, when Mr. 

Lyon and Mr. Danley were together in a government veh
icle 
that was stopped ﬁin a parking lot or on a road or som
ething,ﬂ 
the putative Mr. Trejo, also in
 a vehicle, ﬁjust said hi real quick 
and asked about the Union.ﬂ  Mr. Lyon said he was not inte
r-ested, and he and Mr. Danley drove off.
13   As to his fifth and crucial interaction with the put
ative Mr. 
Trejo (the October 6 confront
ation), Mr. Lyon testifie
d that on 
October 6 at about 9:30 a.m.,
14 as he was painting a sign at 
work, the putative Mr. Trejo, driving a government v
ehicle, 
stopped by him.  The p
utative Mr. Trejo again spoke to Mr. 
Lyon about the Union.  Mr. Lyon said he was not interested in 
the 
Union and asked the putative Mr. Trejo to leave him alone.  
The putative Mr. Trejo yelled, ﬁMan you™re just a f____ pussy 

like ev
eryone elseﬂ and sped away.
15 About five minutes after Mr. Lyon™s interaction with the p
u-tative Mr. Trejo, Mr. Danley came to w
here Mr. Lyon was 
working, and Mr. Lyon described the incident to him.  Mr. 
Danley urged Mr. Lyon to report what had happened to ma
n-12 Mr. Danley™s account of this incident is som
ewhat different from 
Mr. Lyon™s.  While Mr.
 Danley testified that 
Mr. Trejo and Mr. Ce
r-va
ntes were at the gas station at the same time as he and Mr. Lyon, Mr. 
Danley did not say that Mr. Trejo interacted with Mr. Lyon.  Mr. Da
n-
ley testified only that he overheard Mr. Trejo say to Mr. Cervantes, 
ﬁOh, that™s Don Danley, th
at™s the f___ idiot, and [indicating Mr. Lyon] 
he™s a f_____ pussy.ﬂ  
 13 Mr. Danley did not testify about this i
ncident.
 14 In the affidavit he gave to a board agent at the regional office du
r-ing the investigation, Mr.
 Lyon said the incident occurred at a
pprox
i-mately 1:30 p.m.  Mr. Lyon testified that the time stated in the affidavit 

was in error b
ecause the board agent taking the affidavit took it out of 
context and that he was tired when he signed the affidavit after having 
spent several hours at the Reg
ion.  Mr. Lyon accused the board agent of 
badgering him and of changing or distorting his words.  I cannot accept 
Mr. Lyon™s testimony in this regard.  He testified that although he knew 
his affidavit contained errors, he never contacted the Board to point
 them out, and there is no evidence he co
mplained to anyone of affidavit 
errors prior to the hearing.  Moreover, Mr.
 Lyon admitted that he read 
and corrected several errors in his affid
avit before signing it.  Not only 
did I find Mr. Lyon™s manner and deme
anor during this testimony to be 
unpersuasive, I find it i
mplausible that if Mr. Lyon believed significant 
errors existed in his affidavit, he would not have co
rrected them at the 
time he corrected others.  I find Mr. Lyon was, at best, uncertain as to 
the
 time his confrontation with the putative Mr. Trejo took place.
 15 Specifically, Mr. Lyon testified that the putative Mr. Trejo ﬁhit the 
throttle, the acceler
ator on the truck and made the tires chirp, burned 
out, broke traction, kicked dust and gravel all
 over the sign [he] was 
painting and took off up the street, probably doing about 40 [mph].ﬂ
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 56 agement, but Mr. Lyon was disinclined to do so because he did 
not want to cause a problem.   
 Three days later on October 9,
 Mr. Danley told Mr. Rossi 
that Mr. Trejo had had a co
nversation with Mr. Lyon, which 
Mr. Lyon did not want to report.
16  Thereafter, Mr. Rossi called 
Mr. Lyon into his office.
17  According to Mr. Lyon, Mr. Rossi 
said he had heard that Mr.
 Lyon and Mr. Tre
jo had had a co
n-flict, and he asked Mr. Lyon to provide a written stat
ement of 
the incident, which Mr. Lyon did.  In pertinent part, the stat
e-ment reads, as follows:
  I, 
Michael Lyon
, was painting facility signs as assigned via 
RPM work order.  I was appro
ached by 
Rudy Trejo
 about 
signing a petition to unionize Satellite Services workers.  I 
court
eously explained to 
Rudy Trejo
 I could not discuss such 
matters on work hours and was not interested in signing.  

Rudy Trejo
 responded to me from the window of a g
over
n-ment vehicle, and I quote, ﬁYea, that™s bullsh
Št, you™re just a 
fŠcking
 pussy like everyone else!ﬂ  After screaming these 
obscenities at me, he proceeded to burn out and race North up 

Gra
eber Street at an estimated 40 mph.
18    Mr. Rossi™s testimony o
f his meeting with Mr. Lyon differed 
significantly from Mr. Lyon™s.  According to Mr. Rossi, at their 

mee
ting Mr. Lyon said that in the morning (on an unspecified 
date) between 9:30 or 10
 a.m., while Mr. Lyon was painting a 
sign by building 1203, an ind
ividual Mr. Lyon identified as Mr. 
Trejo pulled over in a government vehicle and solicited 

Mr.
 Lyon™s signature for the Union.  When Mr. Lyon refused, 
the individual said, ﬁThat™s a bunch of bullsh
Št, and you™re a 
fŠcking
 pussy,ﬂ and sped off.  Mr. Rossi said
 he told Mr. 
Lyon, ﬁWell, if you™re that concerned about it then make a 

statement out for me,ﬂ which Mr. Lyon did.  Mr.
 Rossi initially 
testified that he thereafter attempted to contact Mr. Trejo™s 
supervisor and, in his absence, spoke to Mr. Trejo™s cowor
ker, 
Cliff Law (Mr. Law), who reported that Mr. Trejo had been at 
work on O
ctober 6.  According to Mr. Rossi, Mr. Law brought 
Mr. Rossi a bill of lading showing that Mr. Trejo had escorted a 
munitions delivery truck on and off the base that morning, sig
n-ing off 
on the lading bill at about 9
 a.m.  From that inform
ation, 
Mr. Rossi concluded that Mr. Trejo had been in the area of 

building 1203 during the morning of October 6.  
 16 Mr. Rossi testified that Mr. Danley told him Mr. Trejo had asked 
Mr. Lyon to sign with the Union, and when Mr. Lyon refused, had used 
abusive language toward Mr
. Lyon before speeding away in a gover
n-
ment vehicle.  As explained herein, I did not find Mr. Rossi to be a 
reliable witness.  I credit Mr. Danley™s a
ccount.
 17 There is some inconsistency in Mr. Lyon™s testimony as to how 
his meeting with Mr. Rossi came a
bout.  Mr. Lyon initially test
ified 
that after Mr. Danley spoke to Mr. Rossi, Mr. Danley informed Mr. 
Lyon that he needed to report the incident to Mr. Rossi and write a 
stat
ement about it, which Mr. Lyon did.  That testimony suggests Mr. 
Lyon initiated th
e mee
ting with Mr.
 Rossi.  Under cross
-examination, 
however, Mr. Lyon agreed that Mr. Rossi init
iated the meeting, calling 
him into his office to discuss his interaction with Mr. Trejo.  In this 
regard I credit Mr. Lyon™s later testimony, which was more de
tailed 
and clearer than his initial testimony.  I find Mr. Rossi instigated the 
Oct
ober 9 meeting with Mr. Lyon.
 18 Although the statement gave the date of the event as Monday, O
c-tober 6, it stated no time.
 I give little credence to Mr. Rossi™s account of his i
nterview 
with Mr. Lyon about 
the October
 6 confrontation, as it is signi
f-icantly inco
nsistent with the version provided by Mr. Lyon, 
whom I find to be a more reliable witness to the event than Mr. 
Rossi.  Mr. Rossi™s account begs an inference that Mr. Lyon 

initiated the meeting and pr
essed for action on his co
mplaint.  
Mr.
 Lyon™s testimony, which I have credited, shows to the co
n-trary that Mr. Rossi initiated the meeting and that Mr. Lyon had 
little independent interest in lodging a complaint against the 
putative Mr. Trejo.  I also acc
ept Mr. Lyon™s d
escription of the 
ensuing interview.   Finally, I give no credence to Mr. Rossi™s 
account of his later investigation into Mr. Trejo™s whereabouts 
on October 6.  When Counsel for the 
General Counsel conduc
t-ed voir dire on the October 6 bill 
of la
ding signed by Mr. Trejo, 
Mr. Rossi testified he contacted Mr. Law and o
btained the bill 
of l
ading 
prior
 to October 9 and 
before 
he r
eceived Mr. Lyon™s 
statement.  Mr. Rossi™s relevant testimony was as fo
llows:
  Q by Counsel for the 
General Counsel
: When did you 
get [the bill of lading with Mr. Trejo™s signature]?
 A: . . . . It was after the 6th and prior to the 9th that I 
inquired and talked to [Mr. Law].
 Q by Judge Parke:  Prior to the ninth?
 A: Prior to the ninth.
  . . . .
  Q by Counsel for the Resp
ondent: Did you receive [the 
bill of lading] before or after you got the statement from 
Mr. Lyon?
 A: Before.
  . . . .
  Q by Counsel for the Respondent: Did you receive [the 
bill of lading] before or after you got the statement from 

Mr. Lyon?
 A: Oh, it was 
before.  This was on the 6th and I i
n-quired about it and Mr. Law advised me or validated that 

there was a munitions shi
pment on the sixth.
 Q by counsel for the Respondent: Tell you why I™m 
confused.  You™re saying you™re investigating the co
m-plaint
Šdid you
 receive this during your investigation of 
the complaint that Mr. Lyon submitted?
 [Objection as to leading]
 Judge Parke: It™s not leading, but there certainly is 
some co
nfusion surrounding this.
 A: Well, I™m sorry. Maybe I™m confused.
  Following the above 
exchange, Mr. Rossi testified that he 
obtained the bill of lading 
after 
he met with Mr. Lyon.  I reco
g-nize that witnesses may become confused when fixing dates 
and that such confusion does not necessarily i
mpact credibility.  
However, the conf
usion Mr. Ros
si evinced was not simply a 
matter of muddling dates; rather Mr. Rossi misstated a s
e-quence of events that one could reasonably expect him to recall 

clearly, and Mr. Rossi held to the mistaken s
equence until the 
Respondent™s counsel spelled out his conf
usion.  Further, in his 
Board affidavit Mr. Rossi made no me
ntion of obtaining any 
document from Mr. Law, and the R
espondent neither called 
Mr. Law to corroborate Mr. Rossi™s account nor explained its 
                                                            SATELLLITE SERVICES
 57 failure to do so.  In sum, I find that Mr. Rossi conducted
 a cu
r-sory and superficial interview of Mr. Lyon regarding his co
n-front
ation with the putative Mr. Trejo, and I further find that 
Mr. Rossi did nothing to co
rroborate or verify the underlying 
facts of Mr. Lyon™s co
mplaint.  
 On the afternoon of October 10,
 Mr. Trejo was called to Mr. 
Rossi™s office where Mr.
 Rossi and Mr. Massey were present.  
Mr. Rossi gave Mr. Trejo a pay check and a termin
ation letter 
dated October 10 that read:
  You are terminated effective immediately for violation of the 

ﬁNo Solicitat
ion Policyﬂ in acco
rdance with Satellite Services, 
Inc. Employee Handbook.  Additionally, you violated Sate
l-
lite Services™ policy in using vulgar language or abusive la
n-guage to another employee of Satellite Services.  You were 
also in violation of using a
 government vehicle for solicitation 
purposes.  This is a misuse of a gover
nment vehicle.
  Mr. Rossi told Mr. Trejo he had gotten a report from Mr. 
Lyon that in soliciting for the Union Mr. Trejo had used ab
u-sive/vulgar language and had misused a gover
nmen
t vehicle.  
Mr.
 Rossi said he was terminating Mr. Trejo for those reasons.  
Mr. Trejo repeatedly denied the conduct, insis
ting that he was 
not the o
ffender and saying he did not even know Mr. Lyon.  
Mr.
 Trejo asked to meet his accuser, arguing it was unfai
r to 
terminate someone on the basis of accusations alone.  Mr. Rossi 

said it was his opinion that Mr. Trejo had engaged in the co
n-duct he had been accused of and refused to rescind the termin
a-tion.
 During the period February 2005 to October 9, SSI had di
s-charged only three e
mployees at the base: two for positive drug 
tests and one for poor performance and safety infractions, i
n-cluding one that resulted in a battery
-acid injury to an emplo
y-ee.  In all instances of alleged inappropriate employee intera
c-tion d
escribed in the record, save Mr. Trejo™s, the Respo
ndent 
interviewed the parties involved in the incidents.  As d
escribed 
above, in June the Respondent™s supervisors inte
rviewed both 
parties involved in an SSI/government e
mployee dispute.  Also 
in June the
 Respondent™s supervisors interviewed both an EMI 
employee and Mr.
 Trejo regarding the EMI employee™s co
m-plaint of inappropriate behavior.  In 2009, an SSI employee 

complained to management of employee ha
rassment about his 
height.  Mr. Massey interviewed b
oth complainant and the a
c-cused before counseling the accused to ﬁcease and desist.ﬂ
 E.  Mr. Lyon™s Purported Identification of Mr. Trejo
 Under cross
-examination, Mr. Lyon testified as follows 
about his co
ntacts with the putative Mr. Trejo: Mr. Lyon rarely
 saw him at the base.  Although the man occ
asionally greeted 
Mr. Lyon by name, Mr. Lyon never co
nversed with him.  The 
first two or three times the man spoke to him, Mr. Lyon had to 

ask someone else his name, as he could not recall it.  Mr. Lyon 

was not su
re whether the man was an EMI or an SSI emplo
y-ee.19  Mr. Lyon could not remember the putative Mr. Trejo™s 
face the first couple of times that he met him
.20.  At the time of 
19 In the affidavit he gave to the Board during t
he investigation, Mr. 
Lyon said the p
utative Mr. Trejo was an EMI employee.
 20 Although Mr. Lyon testified that his confusion about the put
ative 
Mr. Trejo™s identity lasted for only the first couple of meetings, in his 
the October 6 incident with the putative Mr.
 Trejo, Mr. Lyon 
did not know the man™s
 last name.  
 During the course of his testimony, Mr. Lyon r
eturned from 
a hearing break and testified that he had seen in the restroom 
the person who used abusive language to him on O
ctober 6.  
Although Mr. Lyon could not recall whether the ind
ividual he 
saw in the restroom had facial hair or what shirt he was wea
r-ing, the Respondent asks me to find, based on Mr. Lyon™s r
e-stroom identification that the putative Mr. Trejo and Mr. Trejo 
are one and the same.  I cannot do so.  The hearing was held in 
a confer
ence room at a golf course clubhouse, the restrooms of 
which were open to all clubhouse visitors.  There is no direct 
evidence that the individual Mr. Lyon saw in the restroom was, 
in fact, Mr.
 Trejo, and the deficiencies in Mr. Lyon™s recall 
make it impos
sible for me to draw any reasonable inferences as 
to the individual™s identity.
 V.  DISCUSSION
 A. The Respondent™s No
-Solicitation/Distribution Rule 
 The complaint alleges that the Respo
ndent™s no
-solici
-tation/distribution rule in effect through the relev
ant p
eriod 
until early July 2009 was impermissibly overbroad and violated 
Section 8(a)(1) of the Act.  The Respo
ndent contends that this 
complaint allegation is barred because it is untimely under Se
c-tion 10(b)) of the Act.  
 On April 29, 2009 the Union fi
led an amended charge with 
the Region alleging, i
nter alia that the Respondent had violated 
the act by ﬁmaintaining and enforcing an overly broad no
-
solicitation policy.ﬂ  Thereafter, on May 27, 2009, the co
m-plaint issued alleging that since July
 22, the R
espondent had 
maintained an invalid 
no-solicitation/distribution rule.  
The rule 
at issue was adopted more than 6 months prior to the filing of 
the 
April 29, 2009 
charge, which first alleged that the rule vi
o-lated the Act.  Nonetheless, the Respondent™s un
timliness a
r-gument fails because the Respondent conti
nued to maintain the 
cha
llenged provision during the 6
-month period prior to the 
filing of the 
April 29, 2009 
charge and thereafter until July 
2009. Se
ction 10(b) does not preclude the Board from finding
 that a provision or policy maintained by an e
mployer within the 
10(b) period is unlawful even if it was adopted more than 6 
months prior to the filing of a charge, since such viol
ations are 
continuing in nature.  
Carney Hospital
, 350 NLRB 627, 628 
(2007).
  Accordingly, I find the amended charge and the co
m-plaint allegations regarding 
the Respondent™s mai
ntenance of 
an invalid no
-solicitation/distribution rule to be timely.
 An employer may lawfully impose some restrictions on e
m-ployees™ statutory rights to 
engage in union solicitation and 
distribution. Such restrictions, however, must be clearly li
mited 
in scope so as not to interfere with e
mployees™ right to solicit 
their coworkers on their own time or to distribute literature on 

their own time in non
-work 
areas. 
Republic Aviation Corp. v
. NLRB,
 324 U.S. 793 (1945)
: Our Way, Inc.,
 268 NLRB 394 
Board affidavit, Mr. Lyon said the pu
tative Mr. Trejo was wearing an 
EMI shirt the first time Mr. Lyon met him, that the putative Mr. Trejo 
looked like a ﬁdifferent guyﬂ each time Mr. Lyon met him, and that Mr. 
Lyon could not remember his face because he never really paid atte
n-
tion.  
                                                                                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 58 (1983
). The Board considers that an e
mployer™s maintenance of 
a work rule violates Section 8(a)(1) if employees would reaso
n-ably co
nstrue the language of the rule to restrict the exercise of 
Section 7 rights.
21  Applying that
 standard here, I find the R
e-spondent™s 
no-solicitation/distribution rule 
was unlawful b
e-cause employees reasonably would construe its prohib
ition of 
ﬁsolicitations, collections, and circulation of petitions or distr
i-butions of literature by employees . . 
. in working a
reas . . . 
[which] includes all SSI or Government premisesﬂ 
to pr
ohibit 
activity protected by Se
ction 7. 
 The Respondent essentially concedes that the la
nguage of the 
no-solicitation/distribution rule was overbroad but argues that 
any violati
on of the Act has been substantially remedied by its 
voluntary revoc
ation and replacement of the offending rule.  
The Respondent rescinded the relevant rule in early July 2009, 
replacing it with an assertedly lawful policy that it disseminated 
to all SSI s
upervisors and employees.   The Respondent cites 
Contra Costa Times,
 263 NLRB 566, 569 (1982), in support of 
its position.  
Contra Costa
 is inapposite to the instant situation.  
In 
Contra Costa
, the Board affirmed an administrative law 
judge™s conclusion t
hat an employer™s mere maintenance of a 
no-solicitation rule rendered unlawful by a change in Board 

law
22 was 
substantially remedied by its prompt alteration in the 
rule™s language.  The judge further noted the absence of ev
i-dence that the unlawful provisi
ons of the fo
rmer rule had been 
enforced.  Unlike the facts in 
Contra Costa
, here the Respon
d-ent repeatedly applied the provisions of its pre
-July 2009 rule to 
restrict employees™ protected solicitation and distribution a
c-tivities.  In these circumstances,
 the Respondent™s maint
enance 
of the 
no-solicitation/distribution rule 
constituted significant 

interference with and deprivation of employees™ Section 7 
rights and requires the imposition of an appropriate remedy.  
Accordingly, I find the Respo
ndent™s no
-solicitation/dis
-tribution rule was unlawfully ove
rbroad and thereby violated 
Section 8(a)(1) of the Act as alleged in the co
mplaint.
 B.  The Discharge of Raul Trejo
 Section 8(a)(3) of the Act provides that it shall be an unfair 
labor practice for an e
mploy
er to discriminate in regard to hire 
or tenure of employment or any term or condition of emplo
y-
ment to encourage or discourage membership in any labor o
r-
ganization.  
The complaint a
lleges that the Respondent violated 
Section
 8(a)(3) by discharging Mr. Trej
o on October 10 b
e-cause he engaged in union activ
ities. The Respondent contends 
it lawfully discharged Mr.
 Trejo b
ecause of his triple violation 
of SSI™s rules, i.e., the rules against using abusive language, 
misusing government vehicles, and soliciting e
mployees when 
and where they were working. 
 In cases turning on employer motiv
ation, the Board applies 
the analytical framework 
established in 
Wright Line,
23 which
 assigns t
he General Counsel the initial burden of proving pr
o-tected activity by an employee, 
employer knowledge of the 
activity, and animus on the part of the employer.  If the General 
21 Luth
eran Heritage Village
-Livonia, 
343 NLRB 646, 646
Œ647 
(2004). 
 22 See 
T.R.W. Bearings Division, 
257 NLRB 442 (1981).
 23 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981)
, cert. denied 455 U.S. 989 (1982).
 Counsel meets the initial burden, the burden shifts to the e
m-ployer to prove, as an affirmative d
efense, that it would have 
taken the same action even in the absenc
e of the employee™s 

protected activity.
 Wright Line,
 supra at 1089
.  The General Counsel has met his 
Wright Line 
burden as to 
the discharge of Mr. Trejo by showing that Mr. Trejo engaged 
in union activities, that the Respondent knew of his union acti
v-ities
, and that the Respondent bore animus toward his activ
ities.  
It is undisputed that Mr.
 Trejo engaged in union activities du
r-ing the relevant period.  
The Respondent™s general animosity 
toward employees™ union activities is evidenced by Mr. Rossi™s 
March  
threat to Mr.
 Blanford and Mr. Isom that if they conti
n-ued union activity or solicitation on base, they would end up on 

the unemployment line.  The Respondent™s knowledge of and 
animus toward Mr.
 Trejo™s union a
ctivities is evidenced by Mr. 
Rossi™s mid
-May
 meeting with Mr. Trejo concerning Mr. Tr
e-jo™s di
stribution of a union flyer to Base Ops employees.   At 
that meeting, Mr. Rossi emphasized to Mr. Trejo the unla
wful 
breadth of the Respondent™s no
-solicitation/distribution rule by 
informing him that the ru
le applied to union organizing on the 
base and by threatening him with discipline if he violated the 
rule.
24  Mr. Rossi further de
monstrated his union animus by 
acknowledging at the hearing that presentation to the Base Ops 
employees of a non
-union
-related
 announcement such as a 
softball activity would not have generated employer concern.  
The General Counsel having met the initial 
Wright Line 
burden, 
the burden shifts to the Respondent to
 establish persuasively by 
a preponderance
25 of the evidence that it 
would have 
dis-charged Mr. Trejo even in the absence of his union activ
ities.
  The Respondent argues that
 it was justified in discharging 
Mr. Trejo because it had a reasonable belief that he had thre
e-fold violated the R
espondent™s valid workplace rules: he 
had 
breached the company™s 
no-solicitation/distribution policy; he 
had used vulgar or abusive language to another e
mployee; and 
he had used a government vehicle for s
olicitation purposes. 
 The reasonableness of the Respondent™s belief that Mr. Trejo 
had, i
n fact, committed any of the three acts as charged is a 
significant issue.  In order to meet its shifted 
Wright Line
 bur-den, the Respondent 
 ﬁmust show that it had a re
asonable belief 
that the employee commi
tted the offense, and that it acted on 
that belie
f when it discharged him.ﬂ 
McKesson Drug Co., 
337 
NLRB 935, 936
Œ937, fn. 7 (2002).  After careful consider
ation 
of the credible evidence here, I find Mr. Trejo did not commit 

the acts he was accused of, and Mr. Rossi, who made the dec
i-sion to discharge Mr.
 Trejo, did not reasonably believe that he 
had done so.
 I find that Mr. Lyon™s purported identif
ication of Mr. Trejo 
as the October 6 offending employee was so conv
oluted and 
inconsistent that I cannot reasonably infer that Mr. Trejo was 
the individual who
 accosted Mr. Lyon on October 6.  Without 
Mr. Lyon™s identification, there is no evidence that Mr. Trejo 
24 The complaint does not allege Mr. Ro
ssi™s warning as an unla
wful 
threat, presumably because it falls outside the 10(b) p
eriod; it may, 
nonetheless, serve as evidence of animus.
 25 A ﬁpreponderanceﬂ of evidence means that the proffered ev
idence 
must be sufficient to permit the conclusion that
 the proposed finding is 
more probable than not. McCormick, 
Evidence,
 at 676
Œ677 (1st ed. 
1954). 
                                                                                                                        SATELLLITE SERVICES
 59 interacted with Mr. Lyon at all on October 6, and I accept Mr. 
Trejo™s denial that he did so.  Of course, Mr. Lyon™s mi
staken 
identification of Mr. Tre
jo does not, in and of itself, pr
event 
Mr. Rossi from forming a reasonable belief of Mr. Trejo™s cu
l-pability; accor
dingly, Mr. Rossi™s belief in the validity of Mr. 
Lyon™s complaint must be exa
mined.
 In assessing the reasonableness of Mr. Rossi™s asserted 
be-lief, I have considered the following: (1) Mr. Rossi failed to 
conduct a re
asonable and objective investigation of Mr. Lyon™s 
complaint.  The credible evidence shows that Mr. Rossi did not 
question Mr. Lyon about what had occurred on October 6, but 
merel
y asked him to write a statement.  A
lthough Mr. Lyon™s 
statement was cursory at best, Mr. Rossi did not ask for a fuller 
description of the alleged event.  Specif
ically Mr. Rossi did not 
ask Mr. Lyon what time the confrontation occurred even 
though, accord
ing to Mr. Rossi, the alleged timing was a signi
f-icant fa
ctor in his belief of Mr. Trejo™s guilt and even though 
superficial inquiry could be expected to reveal Mr. Lyon™s u
n-certainty about the time.  Mr. Rossi also did not inquire into 

Mr. Lyon™s reluctan
ce to lodge the complaint, which might 
have shed light on the incident, and he did not question Mr. 
Lyon™s identification of Mr.
 Trejo although any meaningful 
inquiry must have exposed at least some of the inconsistencies 
revealed by Mr. Lyon™s testimony. 
 Further, Mr. Rossi made no 
effort to obtain Mr. Trejo™s ve
rsion of what, if anything, had 
occurred, even though evidence of SSI™s misconduct investig
a-tion procedures shows a practice of intervie
wing both parties 
involved in employee clashes.
26 (2) Mr. Ros
si™s lack of cred
i-bility in testifying of the circumstances surrounding the term
i-nation.  
 I find that Mr. Rossi™s failure to conduct an adequate invest
i-gation of Mr. Lyon™s complaint evidences discriminatory mot
i-vation in Mr. Trejo™s discharge.  See 
Alsty
le Apparel
, 351 
NLRB 1287, 1287
Œ1288 (2007) (limited investigation into 
alleged misconduct without giving emplo
yees an opportunity to 
explain allegations against them support a conclusion that the 

discharges were discriminatorily motivated); 
Midnight Rose 
Hotel
, 343 NLRB 1003,
 1005 (2004) (failure to co
nduct fair 
investigation before imposing discipline defeats claim of re
a-sonable belief of misconduct).  I further find that Mr. Rossi™s 

lack of credibility in explaining the circumstances su
rrounding 
Mr. Trej
o™s termination also evidences an absence of reason
a-ble belief and an improper motive.  Infe
rences 
of animus and 
discriminatory motive may derive from false reasons given in 

defense,
27 and I draw just such inferences from Mr. Rossi™s 
credibility lapses
. In sum, I find the Respondent held no good faith belief in 
Mr. Trejo™s misconduct when it fired him.  As a consequence, 

the R
espondent has not met its shifted burden under 
Wright 
Line.
 The evidence supports the conclusion that the Respon
d-26 Respondent™s apparent argument that Mr. Rossi™s knowledge of 
Mr. Trejo™s conflict with Ms. Houston obviated the necessity of deeper 
investigation is withou
t merit.  In a work setting where, as the evidence 
shows, use of vulgar or obscene words is fairly common, brief instan
c-es of vulgarity do not establish a modus operandi sufficient to identify 

Mr. Trejo as the likely culprit.
 [27 Trump Marina Hotel Casino,
 353 NLRB 921, 931 (2009) (cit
a-tions omi
tted).
 ent™s true motivatio
n in discharging Mr.
 Trejo was not Mr. 
Trejo™s alleged misconduct but rather his union activities.  A
c-cordingly, I find the Respondent vi
olated Section 8(a)(3) and 
(1) of the Act by discharging Mr. Trejo on O
ctober 10.
 CONCLUSIONS OF 
LAW 1. The Respondent 
is an employer engaged in commerce and 
in a business affecting commerce within the meaning of Section 
2(6) and (7) of the Act.  
 2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 3. The Respondent violated Section 8(a)(1) 
of the Act 
by 
maintaining an overly broad rule prohibiting employees from 
enga
ging in protected solicitation/distribution during nonwork 
time and in nonwork areas
.  4. The Respondent violated Section 8(a)(3) and (1) of the 
Act 
by discharging Raul Trejo bec
ause he engaged in union or 
other concerted, protected activ
ities.
 5. The unfair labor practices set forth above affect commerce 
within the meaning of Section 8(a)(3) and (1) and Section 2(6) 
and (7) of the Act.
 REMEDY
 Having found that Respondent has e
ngaged in certai
n unfair 
labor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed to effect
uate the 
policies of the Act.
 The Respondent having unlawfully di
scharged Raul Trejo, it 
must offer him rei
nstatem
ent and make him whole for any loss 
of earnings and other benefits. Backpay shall be computed on a 
quarterly basis from the dates of his discharge to the date of 
proper offer of reinstatement, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950)
, plus 
interest as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987)
.  The Respondent will be o
rdered to make 
appropriate emendations to Raul Trejo™s personnel file.  The 

Respondent will be ordered to rescind, insofar as it has not 
already done so, its 
overly broad 
solicit
ation/distribution rule, 
and t
he Respondent will be ordered to i
nform employees in 
writing that it has done so.  The Respondent will be ordered to 
post an a
ppropriate notice.
 On these findings of fact and concl
usions of law and on the 
entire record,
 I issue the fo
llowing recommended
28 ORDER
 The Respondent, Satellite Services, Inc., March Air Reserve 
Base, Riverside, California, its officers, agents, successors, and 

assigns, shall
 1. Cease and desist from
 (a) Maintaining a rule prohibiting employees f
rom 
enga
ging 
in protected solicitation/distribution during no
nwork time and 
in nonwork areas
.  28 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the
 Board and all objections to them shall be deemed waived for 
all purposes.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 60 (b) Discharging any employee for engaging in union or other 
protected concerted activ
ities.
 (c) In any like or related manner inte
rfering with, restraining, 
or c
oercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.
 2. Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Insofar as it has not already done so, rescind the overly 
broad 
rule proh
ibiting employees from 
engaging in protected 
solicit
ation/distribution during nonwork time and in nonwork 
areas and i
nform employees in writing that this has been done.
 (b) Within 14 days from the date of this Order, offer Raul 
Trejo full reinstatement to 
his former job or, if that job no lon
g-er exists, to a substantially equivalent position, without prej
u-dice to his seniority or any other rights or privileges prev
iously 
enjoyed.
 (c) Make Raul Trejo whole for any loss of earnings and other 
benefits su
ffered
 as a result of the discrimination against him, 
in the manner set forth in the remedy section of the dec
ision.
 (d) Within 14 days from the date of this O
rder, remove from 
its files any re
ference to the unlawful discharge of Raul Trejo 
and within 3 days the
reafter notify him in writing that this has 
been done and that the di
scharge will not be used against him in 
any way. 
 (e) Preserve and, within 14 days of a request, or such add
i-tional time as the Regional D
irector may allow for good cause 
shown, provide a
t a re
asonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, tim
ecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in ele
ctronic form, ne
cessary to analyze the amount of backpay 
due under the terms of this Order.
 (f) 
Within 14 days after service by the Region, post at its f
a-cilities on the March Air R
eserve Base, Riverside, California 
copies of the attached notice marked ﬁAppe
ndix.ﬂ
29 Copie
s of 
the notice, on forms provided by the Regional Director for R
e-gion 21 after being signed by the Respondent™s authorized re
p-resentative, shall be posted by the Respondent immediately 

upon receipt and maintained for 60 consecutive days in co
n-spicuous pla
ces including all places where notices to employees 
are cu
stomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the notices are not altered, d
efaced, 
or covered by any other material. In the event that, du
ring the 
pendency of t
hese proceedings, the Respondent has gone out of 
business or closed the facility involved in these procee
dings, 
Respondent shall duplicate and mail, at its own expense, a copy 
of the notice to all current employees and former employees 
employed by Responde
nt at any time since July 2008.
 (g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a respo
nsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to co
mply.
  29 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁP
osted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                             